FILED
                             NOT FOR PUBLICATION                               NOV 12 2009

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KASHMIR KAUR,                                    No. 04-75287

              Petitioner,                        Agency No. A095-591-962

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 6, 2009**
                              San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Kashmir Kaur, a national and citizen of India, petitions for review of a final

order of the Board of Immigration Appeals (BIA), adopting and affirming an

immigration judge (IJ), which denied her application for asylum, withholding of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and deny the petition for review.

      Although not every one of the IJ’s credibility findings is justifiable, there is

substantial evidence to support the adverse credibility determination. Wang v. INS,

352 F.3d 1250, 1259 (9th Cir. 2003) (“So long as one of the identified grounds is

supported by substantial evidence and goes to the heart of [the] claim of

persecution, we are bound to accept the IJ’s adverse credibility finding.”). Kaur’s

testimony regarding her husband’s affiliation with Akali Dal Mann was

inconsistent, ranging from her husband not participating in politics at all to merely

being a supporter who never worked for the party to being, according to her own

exhibit, an active member who had worked for the party. Given that her alleged

persecution arose, at least in part, out of her husband’s affiliation with this party,

this inconsistency goes to the heart of her claim.

      This inconsistency is a specific, cogent reason that provides substantial

evidence for the IJ’s adverse credibility finding. Shire v. Ashcroft, 388 F.3d 1288,

1295 (9th Cir. 2004). Accordingly, the court is not presented with a situation

where “no reasonable factfinder could find that the petitioner was not credible.” Id.

at 1295.

       Because Kaur failed to satisfy her burden of establishing eligibility for

asylum relief, she also cannot meet the higher withholding of removal standard.
See Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005) (“In failing to

qualify for asylum, Movsisian necessarily failed to meet the more stringent

standard of proof for withholding of deportation.”).

      In addition, because Kaur's “claims under the Convention Against Torture

are based on the same statements, by [Kaur] and others, that the BIA determined to

be not credible,” this court “must similarly affirm the rejection of [Kaur's] claim

under the Convention Against Torture.” Farah v. Ashcroft, 348 F.3d 1153, 1157

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.